Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 1 of 45            FILED
                                                                  2019 Jun-24 PM 03:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 2 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 3 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 4 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 5 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 6 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 7 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 8 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 9 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 10 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 11 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 12 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 13 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 14 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 15 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 16 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 17 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 18 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 19 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 20 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 21 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 22 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 23 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 24 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 25 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 26 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 27 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 28 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 29 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 30 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 31 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 32 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 33 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 34 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 35 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 36 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 37 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 38 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 39 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 40 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 41 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 42 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 43 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 44 of 45
Case 2:19-cv-00970-KOB Document 1-3 Filed 06/24/19 Page 45 of 45
